Title: To George Washington from Edmund Randolph, 7 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Private
            Dear Sir
            Philadelphia July 7. 1795.
          
          I this morning received the inclosed letter. It relates to a subject, which, notwithstanding the suggestions of Mr King, Mr Burr, Mr Bradford and some other gentlemen, I positively forbid to be mentioned to you. Why I forbid it, the reasons are very, very many; for altho’ the wish of the most respectable of the bar in this city might have seemed to countenance it; yet

One reason overpowered in my mind every other; that I did not think it right in itself, and that the world would not think it so. It shall never be said, that I would ask for myself, what would be improper for your character to grant.
          But this letter has really led me into a train of reflection, which I have endeavoured to suppress, but which pours too rapidly into my mind to be resisted.
          I foresee, as I believe with certainty, that the present chief-magistrate will not be prevailed upon to continue in office after the expiration of this term; and I cannot well reconcile to myself the idea of serving, where I now am, under any other—This is not all—With an abstinence from company, which does not comport with my station, I run in debt, and hazard again those difficulties, from which the sales of my estate are likely to relieve me. The incessant anxiety of my wife, founded upon the experience of the last eighteen months, urges me even now, to adopt as alternative, either to put down my carriage, and live in a very circumscribed style; or to go again into the practice of the law. That the latter is the most lucrative course is to me obvious. But it would enevitably throw me into the lower parts of Virginia, and I do not wish to go farther south than Alexandria at any rate—The former does not correspond with public expectation; and public expectation must in a degree be consulted.
          Time has rolled so fast and unperceived over my head, that I have not, until a year or two past calculated, how few remain for very active exertion. Nor have I, until a year or two ago, been persuaded, that, if an accident should befal you, the union is split in twain; unless it should be placed above the machinations of its enemies during your administration. In the event of a dissolution, Virginia will not be, for me or my family, a proper country to dwell in.
          Thus circumstanced, and looking to all events, I think I ought to capacitate myself to take my position, in whatsoever part of the U.S. I may find most comfortable. Philadelphia is at present the most so; and no place appears likely to come into competition with my wishes, until the fœderal city shall receive congress. There, if the Union should remain intire, I mean to fix the fortunes of my son.
          I am now brought to that stage of my reflections, at which my sensibility is most alive. A transposition into Mr Blair’s office

would seem to separate me rather more from you. As to yourself, my continuance on my present ground can be no farther important, than to close the weighty matters, now depending. These I would not quit, for my own honor, if I could not go through them notwithstanding. It is among the most pleasant of my sensations, that in spite of the ferment, raised by a few wicked men, I shall have some future credit in being in your confidence until you have established peace and order in the United States.
          I shall intrust none sir, but yourself, with these thoughts; never meaning to say to you thro’ a second hand any thing of this nature. It is probable, that until after the supreme court, the subject will lie dormant; and that there may be no necessity to think of it until february. My only object is now, to relieve myself from a course of reflection, which might otherwise lie heavy upon my mind. I have the honor to be my dear sir, with the most cordial and grateful attachment, yr affectionate and sincere humble serv.
          
            Edm: Randolph
          
        